Title: To Alexander Hamilton from William Heth, 10 November 1790
From: Heth, William
To: Hamilton, Alexander


Bermuda Hundred [Virginia] November 10, 1790. Acknowledges receipt of Hamilton’s “private letter of the 15th of September last.” States that Mr. Brown was innocent of “intentional falsehood” in swearing that Dennis Butler, an Irishman and master of the ship Bowman, was a citizen of United States. Also states that “Mr. Heathcote … is as conscious of being innocent of an intentional false hood, as Mr. Brown was.”
